DETAILED ACTION
Claims 1-21 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.
Claim Objections
Regarding Claim 7, line 2, it appears that the language “the receipt” should be changed to “receipt.”
Regarding Claim 17, line 4, it appears that the language “the receipt” should be changed to “receipt.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-9, 11, 15-19, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bailiang (U.S. Pat. Publ. No. 2016/0298982 A1).   
Specifically, regarding Claim 1, Bailiang discloses a non-transitory computer-readable medium storing thereon instructions that, when executed by one or more processors (¶ [0045]), cause the one or more processors to: receive a request to present a digital map from a client device (¶ [0045]; FIGS. 2-3), estimate, based on a current geographic location of the client device, a distance in which a user of the client device can travel within a particular time period (¶¶ [0024], [0048]; FIG. 1), select a parameter for a viewport of the digital map based at least on the estimated distance (¶¶ [0024], 
Regarding Claim 5, Bailiang discloses that the viewport parameter is a zoom level (¶ [0049]; FIG. 1).
Regarding Claim 6, Bailiang discloses that the zoom level is selected such that a zoom radius around the current geographic location of the client device is equal to the estimated distance (¶¶ [0024], [0049]; FIG. 1). 
Regarding Claim 7, Bailiang discloses that the digital map is displayed via the user interface of the client device prior to the receipt, by the client device, of any user input indicating a destination location (¶¶ [0031]; FIG. 1).
Regarding Claim 8, Bailiang discloses that the viewport includes a geographic area surrounding the current geographic location of the client device (¶¶ [0024], [0049]; FIG. 1).
Regarding Claim 9, Bailiang discloses that to estimate a distance in which a user of the client device can travel within a particular time period, the instructions cause the one or more processors to: estimate, based on the current geographic location of the client device, a plurality of distances in different directions from the current geographic location in which the user can travel within the particular time period, and combine the plurality of distances to generate an estimated distance (¶¶ [0024], [0048]; FIG. 1).
Claims 11 and 15-19 are directed to a method but include the same scope of limitations as those of Claims 1 and 5-9 and are rejected for at least reasons similar to those identified above.  Claim 21 is directed to a system but includes the same scope of limitations as those of Claim 1 and is rejected for at least reasons similar to those identified above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.       
 Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bailiang in view of Moore et al. (U.S. Pat. Publ. No. 2013/0103313, hereinafter “Moore”).   
Bailiang discloses substantially all of the limitations of the present invention but does not disclose the claimed estimate. 
However, Moore discloses that the distance is estimated based on one or more of: traffic conditions associated with the geographic location (e.g., via a current speed along a highway; ¶¶ [0041]-[0042]).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Moore with the teachings of Bailiang to facilitate intuitive comparison and selection of calculated navigation routes on a user interface, including visual notification of future routing conditions.
Claim 12 is directed to a method but includes the same scope of limitations as those of Claim 2 and is rejected for at least reasons similar to those identified above.  

Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bailiang in view of Prahladka et al. (U.S. Pat. Publ. No. 2018/0143998 A1, hereinafter “Prahladka”).   
Bailiang discloses substantially all of the limitations of the present invention but does not disclose the claimed estimate and time period.  However, Prahladka discloses that the particular time period is (i) selected based on previous trips associated with the user of the client device (¶¶ [0030], [0038], [0062], [0070]), as recited in Claim 3, and (ii) learned by generating a machine learning model using user interactions associated with previously presented digital maps or previously selected points of interest (POIs) as training data (¶ [0070]), as recited in Claim 4.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Prahladka with the teachings of Bailiang to enable points of interest to be identified without or prior to user submission of a search query through an electronic map interface.
Claims 13 and 14 are directed to a method but include the same scope of limitations as those of Claims 3 and 4 and are rejected for at least reasons similar to those identified above.  

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bailiang in view of Moore et al. (U.S. Pat. Publ. No. 2014/0313525, hereinafter “Moore II”).   
Bailiang discloses substantially all of the limitations of the present invention but does not disclose the claimed estimate.  However, Moore II discloses that the distance in which the user of the client device can travel within the particular time period is based on the current geographic location of the client device and a particular mode of transport (¶ [0049]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Moore II with the teachings of Bailiang to ensure that a user has sufficient context to properly follow a direction.
Claim 20 is directed to a method but includes the same scope of limitations as those of Claim 10 and is rejected for at least reasons similar to those identified above.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Kadous et al. (U.S. Pat. No. 8,825,403) discloses determining which road segments to display on a map when determining which roads to display at a given zoom level for a map (Abstract), but does not disclose the claimed estimating recited in Claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833